Case 1:19-cv-00257-WJM-STV Document 30 Filed 09/25/19 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-00257-WJM-STV

  UNITED STATES OF AMERICA,

  Plaintiff,

  v.

  REAL PROPERTY LOCATED AT 12899 EAST NEVADA AVENUE, AURORA,
  COLORADO;
  REAL PROPERTY LOCATED AT 16090 EAST MILAN DRIVE, AURORA, COLORADO;
  $15,594.00 IN UNITED STATES CURRENCY;
  REAL PROPERTY LOCATED AT 16715 EAST KENT DRIVE, AURORA, COLORADO;
  $54,154.00 IN UNITED STATES CURRENCY;
  REAL PROPERTY LOCATED AT 20050 EAST DOANE DRIVE, AURORA,
  COLORADO;
  REAL PROPERTY LOCATED AT 20675 EAST GRAND PLACE, AURORA,
  COLORADO;
  REAL PROPERTY LOCATED AT 23605 EAST GRAND PLACE, AURORA,
  COLORADO;
  REAL PROPERTY LOCATED AT 21186 EAST HAMPDEN PLACE, AURORA,
  COLORADO;
  $4,263.00 IN UNITED STATES CURRENCY;
  REAL PROPERTY LOCATED AT 3832 SOUTH JOPLIN, AURORA, COLORADO;
  $4,710.00 IN UNITED STATES CURRENCY;
  REAL PROPERTY LOCATED AT 24005 EAST WAGONTRAIL AVENUE, AURORA,
  COLORADO;
  $5,669.00 IN UNITED STATES CURRENCY;
  2017 MASERATI LEVANTE VIN: ZN661YUL2HX264204
  REAL PROPERTY LOCATED AT 25266 EAST LAKE DRIVE, AURORA, COLORADO;
  REAL PROPERTY LOCATED AT 25857 EAST MAPLE PLACE, AURORA,
  COLORADO;
  2012 LEXUS RX350 VIN: 2T2BK1BA2CC153919
  REAL PROPERTY LOCATED AT 5001 SOUTH DUQUESNE STREET, AURORA,
  COLORADO;
  $1,539.00 IN UNITED STATES CURRENCY;
  $8,000.00 IN UNITED STATES CURRENCY;
  REAL PROPERTY LOCATED AT 23965 EAST WAGONTRAIL AVENUE, AURORA,
  COLORADO;
  $32,568.00 IN UNITED STATES CURRENCY;
  $1,000.00 IN UNITED STATES CURRENCY;
  $387,000.00 IN UNITED STATES CURRENCY;
  $8,500.00 IN UNITED STATES CURRENCY;

                                         1
Case 1:19-cv-00257-WJM-STV Document 30 Filed 09/25/19 USDC Colorado Page 2 of 4




  $14,691.00 IN UNITED STATES CURRENCY;
  $72,081.00 IN UNITED STATES CURRENCY;
  $35,800.00 IN UNITED STATES CURRENCY;
  $2,818.00 IN UNITED STATES CURRENCY;
  $5,338.00 IN UNITED STATES CURRENCY;
  $4,675.00 IN UNITED STATES CURRENCY;
  $3,079.00 IN UNITED STATES CURRENCY;
  $139,739.00 IN UNITED STATES CURRENCY;
  2 GOLD BARS;
  2007 ACURA MDX VIN: 2HNYD28487H511479;
  2010 TOYOTA HIGHLANDER VIN: 5TDBK3H2AS001619;
  2011 MERCEDES BENZ GL450 VIN: 4JGBFBE2BA691839;
  2017 MASERATI GHIBLI VIN: ZAM57TRA4H119385; AND
  2014 LEXUS RX350 VIN: 2T2ZK1BA2EC142565,

  Defendants.


                 UNITED STATES’ MOTION FOR LEAVE TO RESTRICT
                     THE SEPTEMBER 25, 2019 STATUS REPORT


         COMES NOW the United States of America (the “United States”), by and through

  United States Attorney Jason R. Dunn and Assistant United States Attorney Elizabeth

  Young, and respectfully moves for an order restricting the United States’ Status Report

  filed on September 25, 2019 at Level 2, limiting access to the Court, employees of the

  United States Attorney’s Office, and law enforcement agents. In support of this Motion,

  the United States states:

         The United States’ Status Report includes information about an on-going

  investigation. The release of the information in the Status Report in this matter may

  substantially jeopardize the ongoing investigation, as well as related investigations,

  based on concerns of possible destruction of or tampering with evidence and other

  potential obstructive conduct.




                                               2
Case 1:19-cv-00257-WJM-STV Document 30 Filed 09/25/19 USDC Colorado Page 3 of 4




         At this juncture, public interest in access to these submissions does not, it is

  respectfully submitted, outweigh the foregoing interests or the interests of the subjects

  and targets of the investigation in avoiding undue reputational harm.

         WHEREFORE, the United States respectfully requests that the United States’

  Status Report filed on September 25, 2019 be restricted at Level 2 until further order of

  the Court.

         DATED this 25th day of September 2019.

                                              Respectfully submitted,

                                              JASON R. DUNN
                                              United States Attorney

                                              By: s/ Elizabeth Young
                                                  Elizabeth Young
                                                  Assistant United States Attorney
                                                  1801 California Street, Ste. 1600
                                                  Denver, Colorado 80202
                                                  Telephone: (303) 454-0100
                                                  Fax: (303) 454-0405
                                                  E-mail: Elizabeth.Young2@usdoj.gov
                                                  Attorney for Plaintiff




                                               3
Case 1:19-cv-00257-WJM-STV Document 30 Filed 09/25/19 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE

         I hereby certify that on this 25th day of September 2019, I electronically filed the
  foregoing with the Clerk of Court using the ECF system, which will send notice to all
  counsel of record.

                                                   s/ Jasmine Zachariah
                                                   FSA Data Analyst
                                                   Office of the U.S. Attorney




                                               4
